Title: To Thomas Jefferson from Thomas Sumter, Jr., 20 April 1801
From: Sumter, Thomas, Jr.
To: Jefferson, Thomas



Sir
Stateburgh 20th. April 1801

My Father has desired me to determine for myself & communicate to you my answer on the subject of the appointment, you have done me the honor of offering me—
I must confess Sir, that had I expected or wished for a public employment, no appointment would have been so agreeable to me as one of this nature; & no one so acceptable, for several reasons, as this particular one.—
I am therefore not only indebted to you for the flattering manner in which you have proposed it, but also for selecting the one which is most grateful to me—& I must beg your pardon for hesitating so long in making up my mind on the acceptance of it—
I am not insensible to the honor of serving the public, when a mans circumstances & qualifications authorize him to undertake it—On the contrary, I think it his duty—but I really feel great diffidence in my abilities to discharge the duties which may occur in one of the stations, to which this appointment may introduce me—I concieve the functions of a private Secretary, to be simple & easy, under the direction of an able man, & the situation an excellent one for attaining political acquirement, & not unfavorable to improvement of any other kind; And in truth, my desire to obtain an opportunity for these purposes, which private concerns have hitherto denied me, renders this one verry inviting especially in the scene where I should be placed & at the present crisis of affairs in Europe—such an occasion indeed, might well deserve some sacrifices of time and interest, & I should be perfectly satisfied with the allowance even were it less—as I am not under the necessity of making that an object of consideration—I am well aware of the advantages which the rank of Secretary of legation, would add to the situation of a private Secretary, & of the difference between those & the grade of Chargè des affaires; but as I cannot distinctly foresee what objects may arise under the latter character—I cannot help being timid in undertaking it—If, as I believe, the operations of such an officer, are left verry little to his own discretion & are guided by specific instructions from Government; his duty is much simplified & I might hope with the favor of your friendship & explicit directions, to be enabled to give satisfaction—at least so much, as fidelity & zeal could insure—Thus Sir, have I ventured to lay before you my wishes & my fears as an appology for, the delay I have already made—& were I to proceed to France before Mr. Livingston, the disposition of my Father’s affairs & my own, would  oblige me to extend the delay probably untill the middle of June, which would be as early as I should be able to arrive at the seat of Government; where I presume you design to have my instructions delivered & where I should be pleased to recieve them—as it would afford me an opportunity of being made acquainted with some of the officers of government & perhaps with Mr. Livingston which would be verry desireable to me before my departure—
Should it be convenient Sir, to admit this arrangement, in point of time, I have determined to accept the appointment—in the mode you are pleased to recommend—& I shall be proud & happy If I can aquit myself so as to merit the approbation of an Administration, under which I promise myself it will be an honor to serve—
However If the public service should risk any prejudice from this postponement—I beg you will not make my appointment a matter of any consideration—I should be inexcuseable to wish it—I shall therefore be prepared to recieve your commands—whatever the descision may be.
I am Sir, with the highest respect & esteem your mt. obt. Hu St

Tho. Sumter Jr.

